MILLS, Judge.
Appellant appeals from a final judgment in a dissolution of marriage case which denied her claim for permanent or for reha-bilitiative alimony. Appellant contends the trial court erred in refusing to award her either permanent or rehabilitative alimony, and in failing to reserve jurisdiction to award appropriate alimony at a future date, if sought, and if allowable.
Because the judgment is clothed with a presumption of correctness, and because the trial court has broad discretion, we find no error in its denial of alimony. However, it is our opinion that the judgment should have specifically reserved jurisdiction to award alimony at a future date, if applied for, and if allowable. Nichols v. Nichols, 304 So.2d 497 (Fla.App. 1st, 1974).
Affirmed in part and reversed in part with directions to modify the judgment to specifically reserve jurisdiction to award alimony at a future date, if applied for, and if allowable under Chapter 61, Florida Statutes.
BOYER, C. J., and CAWTHON, VICTOR M., Associate Judge, concur.